                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

OLIVIA SKENANDORE,

       Plaintiff,
v.                                                                            1:18-cv-00388-MV-LF

FIP, LLC,

       Defendant.

                     ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

March 5, 2019. Doc. 15. The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. To date,

the parties have not filed any objections, and there is nothing in the record indicating that the

proposed findings were not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               15) are ADOPTED;

       2.      Plaintiff’s Motion for Default Judgment (Doc. 7) is GRANTED.

       3.      The Court orders FIP, LLC to pay plaintiff Olivia Skenandore the following:

               a. Statutory damages of $2000 pursuant to the Truth in Lending Act (“TILA”),
                  15 U.S.C. § 1640(a)(2)(A);

               b. Statutory damages of $300 pursuant to the New Mexico Unfair Practices Act
                  (“UPA”), N.M. STAT. ANN. § 57-12-10(B);

               c. Statutory damages of $1000 pursuant to the Electronic Funds Transfer Act
                  (“EFTA”), 15 U.S.C. § 1693m(2)(A); and
           d. Attorney’s fees and costs of $3631.38, pursuant to the TILA, 15 U.S.C.
              § 1640(a)(3), the EFTA, 15 U.S.C. § 1693m(3); and the UPA, N.M. STAT.
              ANN. § 57-12-10(C). Ms. Skenandore may seek further attorney’s fees and
              costs such as may be incurred in seeking and enforcing default judgment.

        4. In addition, the Court grants the following relief:

           a. Declaratory judgment that FIP, LLC’s contract with Ms. Skenandore is void
              and uncollectable; and

           b. Injunctive relief barring FIP, LLC from making any efforts to collect on its
              loan to Ms. Skenandore and from reporting negative information about Ms.
              Skenandore to any credit reporting agency.

IT IS SO ORDERED.


                                          ______________________________________
                                          UNITED STATES DISTRICT JUDGE




                                             2
